DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of heating an assembled rotor to a first temperature that is above a flashpoint of oil on the rotor and below a Curie temperature of a material of a set of permanent magnets in the rotor; maintaining the first temperature for a period of time sufficient to remove the oil from the rotor and to evaporate water in the rotor, wherein the set of permanent magnets is at least partially demagnetized by the heating; cooling the rotor to an ambient temperature; and remagnetizing the permanent magnets in the rotor [claim 1] … a plurality of separable sections, each of which includes a core section and a coil of magnet wire that is wound on the core section, wherein the separable sections are secured to each other to form a body of the magnetization fixture which accommodates at least a portion of a rotor therein, wherein each of the separable sections is independently removable from others of the separable sections in the body of the magnetization fixture, and wherein the coils of magnet wire wound on the core sections are connected in series so that each separable section forms a pole of a multi-pole electromagnet; and a remagnetizing circuit coupled to the series-connected coils of magnet wire, wherein the remagnetizing circuit is operable to apply a remagnetizing voltage to the coils of magnet wire, causing each separable subsection of the magnetization fixture to produce a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837